294 S.W.3d 137 (2009)
STATE of Missouri, Respondent,
v.
Jason HENDRICKSON, Appellant.
No. ED 92247.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*138 ORDER
PER CURIAM.
The defendant, Jason Hendrickson, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury of four counts of first-degree statutory sodomy, in violation of section 566.062 RSMo. (Supp.2008). Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).